IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40926
                           Summary Calendar



TOMMY SANDERS,

                                           Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
J. E. ALFORD, Warden; LINCOLN CLARK, Laundry
Supervisor; TERRY O. GERMAN, Food Supervisor,

                                           Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-129
                        - - - - - - - - - -
                            July 6, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Tommy Sanders, a Texas prisoner (# 744097), appeals from the

district court’s sua sponte dismissal of his 42 U.S.C. § 1983

civil rights complaint as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2).    Sanders urged this court to enforce court orders

issued in the inmate class action, Ruiz v. Estelle, 503 F. Supp.

1265 (S. D. Tex. 1980), aff’d in part, vacated in part, 679 F.2d

1115 (5th Cir.), amended in part, 688 F.2d 266 (1982), with


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40926
                                  -2-

respect to his claims regarding the following conditions of

confinement at his prison:    (1) the adequacy of ventilation in

the dining hall where Sanders worked; (2) crowding; (3) the

adequacy of security in the dormitories; and (4) the adequacy of

drinking water for dining-hall workers.     The district court

concluded that mere violations of the consent decree in Ruiz did

not amount to a violation of his civil rights.

     The district court did not abuse its discretion in

concluding that, inasmuch as Sanders was alleging mere violations

of court orders in the Ruiz litigation, his claims were not

cognizable under 42 U.S.C. § 1983 and were frivolous.     See Green

v. McKaskle, 788 F.2d 1116, 1122-23 (5th Cir. 1986); Ruiz v.

United States, 160 F.3d 273, 274-75 (5th Cir. 1998) (Bivens-type

claims by federal prisoner).    It is arguable that, as to at least

some of the alleged conditions of confinement, Sanders was

asserting that such conditions violated his constitutional

rights.   However, because Sanders failed to demonstrate how the

named defendants were aware of facts from which an inference of

an excessive risk to the plaintiff’s health or safety could be

drawn, see Farmer v. Brennan, 511 U.S. 825, 837 (1994), Sanders

has not shown that the district court abused its discretion in

dismissing the complaint.

     The judgment of the district court is

     AFFIRMED.